            Case 1:20-cv-00544-JGK Document 7 Filed 04/30/20 Page 1 of 3



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
--------------------------------------x
                                                      :
UNITED STATES OF AMERICA,
                                                      :
                         Plaintiff,
                                                      :      JUDGMENT OF FORFEITURE
                       -v.-
                                                      :      20 Civ. 544 (JGK)
CHF 2,362,717.30 in Swiss currency currently on
deposit in Credit Suisse (Switzerland) AG account     :
number 0835-1358577-50 held in the name of Roland
Mathys, and all assets currently on deposit in Credit :
Suisse (Switzerland) AG account 0835-1358577-52-6
held in the name of Roland Mathys; and                :

All property traceable thereto;                        :

            Defendants-in-rem.        :
--------------------------------------x

                 WHEREAS, on or about January 21, 2020, the United States commenced an in rem

 forfeiture action seeking the forfeiture of (i) CHF 2,362,717.30 in Swiss currency currently on

 deposit in Credit Suisse (Switzerland) AG account number 0835-1358577-50 held in the name of

 Roland Mathys, and (ii) all assets currently on deposit in Credit Suisse (Switzerland) AG account

 number 0835-1358577-52-6 held in the name of Roland Mathys (the “Defendants-in-rem”), by the

 filing of a Verified Complaint for Forfeiture (the “Verified Complaint”). The Verified Complaint

 alleged that the Defendants-in-rem are subject to forfeiture pursuant to Title 18, United States

 Code, Section 981(a)(1)(C);

                 WHEREAS, notice of the Verified Complaint against the Defendants-in-rem was

 posted on the official government internet site, www.forfeiture.gov, for at least 30 consecutive

 days, beginning on February 15, 2020, through March 15, 2020, and proof of such publication was

 filed with the Clerk of this Court on April 20, 2020 (D.E. 4);
          Case 1:20-cv-00544-JGK Document 7 Filed 04/30/20 Page 2 of 3



               WHEREAS, as set forth in Rule G(4)(a)(ii) and Rule G(5)(a)(ii), the notice of

forfeiture specified the Defendants-in-rem and the intent of the United States to forfeit and dispose

of the Defendants-in-rem, thereby notifying all third parties of their right to file a claim to

adjudicate the validity of their alleged legal interest in the Defendants-in-rem, within sixty days

from the first day of publication of the Notice on the official government internet site;

               WHEREAS, on or about January 24, 2020, notice of the Verified Complaint was

sent to Roland Mathys (the “Noticed Party”) by email to Roland Mathys’s email address, and by

email and Federal Express to Richard Morvillo, Esq., in Washington, D.C., who is the attorney

representing Roland Mathys in the related criminal proceeding United States v. Mathys, 19 Cr. 442

(DLC).

               WHEREAS, the Noticed Party is the only individual/entity known by the

Government to have a potential interest in the Defendants-in-rem; and

               WHEREAS, no claims or answers have been filed or made in this action and no

other parties have appeared to contest the action, and the requisite time periods in which to do so,

as set forth in Title 18, United States Code, Section 983(a)(4)(A) and Rule G of the Supplement

Rules for Admiralty or Maritime Claims and Asset Forfeiture Claims, have expired;

               IT IS THEREFORE ORDERED, ADJUDGED AND DECREED AS FOLLOWS:

               1.      The Defendants-in-rem shall be, and the same hereby is forfeited to the

plaintiff United States of America.

               2.      The United States Marshals Service (or its designee) shall dispose of the

Defendants-in-rem, according to law.




                                                 1
          Case 1:20-cv-00544-JGK Document 7 Filed 04/30/20 Page 3 of 3



              3.      The Clerk of the Court shall forward four certified copies of this Judgment

of Forfeiture to Assistant United States Attorney, Alexander J. Wilson, Co-Chief of the Money

Laundering and Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza, New York,

New York, 10007.


Dated: New York, New York
               30 2020
       April ____,


                                            SO ORDERED:


                                               /s/ John G. Koeltl
                                            THE HONORABLE JOHN G. KOELTL
                                            UNITED STATES DISTRICT JUDGE




                                               2
